Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 01/17/2020, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-4, 6-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US Pat No. 7,966,291), in view of Hesse et al. (US Pub No. 2016/0035114).
As per claim 1, Petrovic teaches a computer-implemented method comprising:
receiving a plurality of individual subsets of features of a dataset of features, each subset represented as a graph based on a predefined template, wherein each received subset features includes relevance data representing relevance or relative relevance of features within the subset (i.e. the engine 300 graphs 418 the objects based on their group relationships and similarity values. The engine 300 performs hierarchical agglomerative clustering on the graphs and merges 420 objects that have a similarity value exceeding a threshold, col. 4, line 57 to col. 13, line 6);
for each received subset of features, processing the relevance data associated with the features of the subset to determine an edge weight (i.e. an edge having a weight of "1", col. 13, line 61 to col 14, line 280) for each of the edges of the graph (i.e. For a given graph, the merging module 316 identifies the edge having the greatest similarity value that exceeds the threshold and merges the nodes connected by the edge, col. 12, lines 22-32);
merging the plurality of graphs (i.e. FIG. 5 illustrates examples of graphs produced by the object merge engine 300 for the four sample objects described above. FIG. 5A shows the initial graph before any objects are merged. In FIG. 5A, there are four nodes corresponding to the four objects ... FIG. 5B shows the graph after objects one and three are merged ... FIG. 5C shows the graph after objects one, two, and three are merged, col. 13, line 61 to col. 14, line 28) by combining nodes representing a same feature of the graphs and combining edge weights representing a same relationship between features to from a merged graph (i.e. A merging module 316 analyzes the graphs produced by the graph generation module 314 and merges objects that are likely associated with the same entity. In one embodiment, the merging module 316 establishes a threshold for the similarity value, col. 12, lines 15-21);
training a machine learning model  (i.e. The singleton attributes can be identified by machine-learned, col. 11, lines 4-15) base on the training graph (i.e. the graph generation module 314 creates graphs having nodes representing objects and edges between the nodes representing possible relationships between the objects. The weight of an edge between two nodes is the similarity value for the pair of objects represented by the nodes, col. 11, line 56 to col. 12, line 4).
Petrovic does not seem to explicitly teach “displaying the merged feature graph to a user to enable the user to select aspects of the merged feature graph to be included as a training graph, wherein displaying the merged feature graph comprises displaying how nodes and edges were determined”.
Models can be visualized using a graph-based representation. Graphs can comprise nodes (e.g., proper model entities) and edges (e.g., weighted and directed connections between nodes ([0015]); enabling the deriving user to derive the fourth graph-based representation comprises enabling the deriving user to add a new node, modify at least one topological feature, and modify at least one dependency characteristic, [0019]).
It would have been obvious to one of ordinary skill of the art having the teaching of Petrovic, Hesse before the effective filing date of the claimed invention to modify the system of Petrovic to include the limitations as taught by Hesse. One of ordinary skill in the art would be motivated to make this combination in order to represent the consolidated knowledge of several experts that increases their validity in view of Hesse ([0016]), as doing so would give the added benefit of consolidating different models (e.g., with a graph-based visualization) and to derive new models specific for analysis tasks (e.g., user-specific, area-specific, etc.) as taught by Hesse ([0016]).

As per claim 10, Petrovic teaches a computer system for merging feature graphs, the computer system comprising:
one or more computer processors (i.e. FIG. 1 shows that the data processing system 106 includes a memory 107 and one or more processors 116, col. 4, line 56 to col. 5, line 8);
(i.e. FIG. 1 shows that the data processing system 106 includes a memory 107 and one or more processors 116, col. 4, line 56 to col. 5, line 8);
program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors (i.e. Certain aspects of the present invention include process steps and instructions described herein in the form of an algorithm, col. 15, lines 33-39), the program instructions comprising:
receiving a plurality of individual subsets of features of a dataset of features, each subset represented as a graph based on a predefined template, wherein each received subset features includes relevance data representing relevance or relative relevance of features within the subset (i.e. the engine 300 graphs 418 the objects based on their group relationships and similarity values. The engine 300 performs hierarchical agglomerative clustering on the graphs and merges 420 objects that have a similarity value exceeding a threshold, col. 4, line 57 to col. 13, line 6);
for each received subset of features, processing the relevance data associated with the features of the subset to determine an edge weight (i.e. an edge having a weight of "1", col. 13, line 61 to col 14, line 280) for each of the edges of the graph (i.e. For a given graph, the merging module 316 identifies the edge having the greatest similarity value that exceeds the threshold and merges the nodes connected by the edge, col. 12, lines 22-32);
merging the plurality of graphs (i.e. FIG. 5 illustrates examples of graphs produced by the object merge engine 300 for the four sample objects described above. FIG. 5A shows the initial graph before any objects are merged. In FIG. 5A, there are four nodes corresponding to the four objects ... FIG. 5B shows the graph after objects one and three are merged ... FIG. 5C shows the graph after objects one, two, and three are merged, col. 13, line 61 to col. 14, line 28) by combining nodes representing a same feature of the graphs and combining edge weights representing a same relationship between features to from a merged graph (i.e. A merging module 316 analyzes the graphs produced by the graph generation module 314 and merges objects that are likely associated with the same entity. In one embodiment, the merging module 316 establishes a threshold for the similarity value, col. 12, lines 15-21);	
training a machine learning model  (i.e. The singleton attributes can be identified by machine-learned through an analysis of the objects in the repository 115, col. 11, lines 4-15) base on the training graph (i.e. the graph generation module 314 creates graphs having nodes representing objects and edges between the nodes representing possible relationships between the objects. The weight of an edge between two nodes is the similarity value for the pair of objects represented by the nodes, col. 11, line 56 to col. 12, line 4).
Petrovic does not seem to explicitly teach “displaying the merged feature graph to a user to enable the user to select aspects of the merged feature graph to be included as a training graph, wherein displaying the merged feature graph comprises displaying how nodes and edges were determined”.
Hesse teaches “displaying the merged feature graph to a user to enable the user to select aspects of the merged feature graph to be included as a training graph, wherein displaying the merged feature graph comprises displaying how nodes and edges were determined” as Models can be visualized using a graph-based representation. Graphs can comprise nodes (e.g., proper model entities) and edges (e.g., weighted and directed connections between nodes ([0015]); enabling the deriving user to derive the fourth graph-based representation comprises enabling the deriving user to add a new node, modify at least one topological feature, and modify at least one dependency characteristic, [0019]).
It would have been obvious to one of ordinary skill of the art having the teaching of Petrovic, Hesse before the effective filing date of the claimed invention to modify the system of Petrovic to include the limitations as taught by Hesse. One of ordinary skill in the art would be motivated to make this combination in order to represent the consolidated knowledge of several experts that increases their validity in view of Hesse ([0016]), as doing so would give the added benefit of consolidating different models (e.g., with a graph-based visualization) and to derive new models specific for analysis tasks (e.g., user-specific, area-specific, etc.) as taught by Hesse ([0016]).

As per claim 19, Petrovic teaches a computer program product for merging feature graphs, the computer program product comprising:
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (i.e. Certain aspects of the present invention include process steps and instructions described herein in the form of an algorithm, col. 15, lines 33-39), the program instructions comprising: 
receiving a plurality of individual subsets of features of a dataset of features, each subset represented as a graph based on a predefined template, wherein each received subset features includes relevance data representing relevance or relative (i.e. the engine 300 graphs 418 the objects based on their group relationships and similarity values. The engine 300 performs hierarchical agglomerative clustering on the graphs and merges 420 objects that have a similarity value exceeding a threshold, col. 4, line 57 to col. 13, line 6);
for each received subset of features, processing the relevance data associated with the features of the subset to determine an edge weight (i.e. an edge having a weight of "1", col. 13, line 61 to col 14, line 280) for each of the edges of the graph (i.e. For a given graph, the merging module 316 identifies the edge having the greatest similarity value that exceeds the threshold and merges the nodes connected by the edge, col. 12, lines 22-32);
merging the plurality of graphs (i.e. FIG. 5 illustrates examples of graphs produced by the object merge engine 300 for the four sample objects described above. FIG. 5A shows the initial graph before any objects are merged. In FIG. 5A, there are four nodes corresponding to the four objects ... FIG. 5B shows the graph after objects one and three are merged ... FIG. 5C shows the graph after objects one, two, and three are merged, col. 13, line 61 to col. 14, line 28) by combining nodes representing a same feature of the graphs and combining edge weights representing a same relationship between features to from a merged graph (i.e. A merging module 316 analyzes the graphs produced by the graph generation module 314 and merges objects that are likely associated with the same entity. In one embodiment, the merging module 316 establishes a threshold for the similarity value, col. 12, lines 15-21);
training a machine learning model  (i.e. The singleton attributes can be identified by machine-learned through an analysis of the objects in the repository 115, col. 11, lines 4-15) base on the training graph (i.e. the graph generation module 314 creates graphs having nodes representing objects and edges between the nodes representing possible relationships between the objects. The weight of an edge between two nodes is the similarity value for the pair of objects represented by the nodes, col. 11, line 56 to col. 12, line 4).
Petrovic does not seem to explicitly teach “displaying the merged feature graph to a user to enable the user to select aspects of the merged feature graph to be included as a training graph, wherein displaying the merged feature graph comprises displaying how nodes and edges were determined”.
Hesse teaches “displaying the merged feature graph to a user to enable the user to select aspects of the merged feature graph to be included as a training graph, wherein displaying the merged feature graph comprises displaying how nodes and edges were determined” as Models can be visualized using a graph-based representation. Graphs can comprise nodes (e.g., proper model entities) and edges (e.g., weighted and directed connections between nodes ([0015]); enabling the deriving user to derive the fourth graph-based representation comprises enabling the deriving user to add a new node, modify at least one topological feature, and modify at least one dependency characteristic, [0019]).
It would have been obvious to one of ordinary skill of the art having the teaching of Petrovic, Hesse before the effective filing date of the claimed invention to modify the system of Petrovic to include the limitations as taught by Hesse. One of ordinary skill in the art would be motivated to make this combination in order to represent the consolidated knowledge of several experts that increases their validity in view of Hesse 

As to claims 2, 11, 20, Hesse teaches the predefined graph template comprises a simple graph comprising nodes that represent features in the subset and edges between pairs of nodes, wherein merging the plurality of graphs to form a merged feature graph comprises:
combining overlapping nodes from different graphs into merged node, wherein the overlapping nodes from different graphs represent the same feature in the data set (i.e. The first graph-based representation can comprise a first set of nodes ... The second graph-based representation can comprise a second set of nodes ... a third graph-based representation of a consolidated model can be created based on the matching nodes, [0061]), and
combining overlapping edges from different graphs into a merge edge (i.e. FIG. 5 illustrates a sample workflow 500 of consolidation and customization of models, [0054]), wherein the overlapping edges from different graphs extent between a pair of nodes representing the same pair of features in the dataset (i.e. created models can be consolidated by performing the following steps: a) matching nodes on the basis of their characteristics and merging them if they possess matching concept/data items; b) allowing a user to define criteria of consolidation ... combined dependency characteristics, [0070]).

As to claims 3, 12, Petrovic teaches the predefined graph template comprises a weighted graph, wherein each of the edges has a respective edge weight representing a relationship between the feature pair represented by the pair of nodes connected to the corresponding edge, the method further comprising:
	combining the edge weights of overlapping edges from different graphs to determine a merged edge weight for each merged edge of the merged graph (i.e. FIG. 5 illustrates examples of graphs produced by the object merge engine 300 for the four sample objects described above. FIG. 5A shows the initial graph before any objects are merged ... FIG. 5B shows the graph after objects one and three are merged ... the node corresponding to object two with an edge having a weight of "1" ... FIG. 5C shows the graph after objects one, two, and three are merged, col. 13, line 61 to col. 14, line 28).

As to claim 4, 13, Petrovic teaches:
for each of the received individual subsets of features of a dataset, creating said graph based on a predefined template comprising nodes and edges by mapping each feature of the subset to a node, and connecting at least some pairs of nodes by an edge (i.e. An embodiment of the object comparison module 312 computes a similarity weight of zero if the pair of objects do not share an uncommon fact, and a weight of one if the objects share such a fact, col. 10, lines 30-39).

As to claims 6, 15, Petrovic teaches:
using the merged feature graph to identify the single subset of features by selecting a subset of features from the merged feature graph based on one or more of:
(i.e. A merging module 316 analyzes the graphs produced by the graph generation module 314 and merges objects that are likely associated with the same entity, col. 12, lines 15-21);
a threshold number of the most relevant features represented by nodes in the merged feature graph (i.e. For a given graph, the merging module 316 identifies the edge having the greatest similarity value that exceeds the threshold and merges the nodes connected by the edge (and the associated objects), col. 12, lines 22-32);
all features represented by nodes in the merged feature graph meeting a threshold relevance value (i.e. the merging module 316 establishes a threshold for the similarity value. Pairs of objects having a similarity value above the threshold are considered associated with the same entity and are merged. In one embodiment, the threshold is zero, col. 12, lines 15-21);
all features of feature pairs represented by edges in the merged feature graph meeting a threshold merge edge weight (i.e. then merging module 316 again finds the greatest similarity value and merges the associated nodes/objects. This merging process continues until either all nodes in the graph are merged or the similarity values between all of the remaining nodes are below the threshold, col. 12, lines 22-32);
features represented by nodes or connected by edges in the merged feature graph meeting any other suitable threshold (i.e. The weight of an edge between two nodes is the similarity value for the pair of objects represented by the nodes, col. 11, line 56 to col. 12, line 4; the engine 300 graphs 418 the objects based on their group relationships and similarity values. The engine 300 performs hierarchical agglomerative clustering on the graphs and merges 420 objects that have a similarity value exceeding a threshold, col. 12, lines 57 to col. 13, line 6).

As to claims 7, 16, Hesse teaches:
presenting a visualize representation of the merged feature graph, to enable user selection of the single subset of features (i.e. Models can be visualized using a graph-based representation. Graphs can comprise nodes (e.g., proper model entities) and edges (e.g., weighted and directed connections between nodes ([0015]); enabling the deriving user to derive the fourth graph-based representation comprises enabling the deriving user to add a new node, modify at least one topological feature, and modify at least one dependency characteristic, [0019]).

As to claims 8, 17, Hesse teaches the received plurality of subsets of features of the dataset are generated using two one or more features selection methods (i.e. Models can be visualized using a graph-based representation. Graphs can comprise nodes (e.g., proper model entities) and edges (e.g., weighted and directed connections between nodes ([0015]); enabling the deriving user to derive the fourth graph-based representation comprises enabling the deriving user to add a new node, modify at least one topological feature, and modify at least one dependency characteristic, [0019]).

As to claims 9, 18, Hesse teaches:
selecting a single subset of features using the merged feature graph (i.e. This generally valid consolidated model can be used to create new problem-specific or use case specific models that are appropriate for the current situation. In the course of time, the situation in an enterprise can change, which can lead to an adjustment of the specific models, as well as influence and evolve the consolidated model, [0015]);
creating a model using training data based on the single subset of features, and applying the model to live and/or real world in a system (i.e. Models can be visualized using a graph-based representation ... They can be used for describing and analysis of complex problems, including, but not limited to, root-cause analysis, key performance indicator (KPI) analysis, what-if simulation, and production networks, [0015]).

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic et al. (US Pat No. 7,966,291), in view of Hesse et al. (US Pub No. 2016/0035114), as applied to claims above, and further in view of Sturlaugson et al. (US Pub No. 2016/0358099)
As to claims 5, 14, Petrovic, Hesse do not seem to specifically teach the received relevance data comprises, a rank value of each feature of the subset of features based on the relevance value, wherein weighted edge value is calculated using the following formula:
	Edge Weight = [1/(1 + Pos. Diff)] * [W*e^(- Decay/5)]
	Wherein Pos. Diff is the difference in position between the feature pair in the feature ranking;
	W is a weight for decay, and
	Decay is top position of any two connected features in the feature ranking, staring from 0.
(i.e. determining a statistic of the input feature data. Where the dataset is a time-dependent dataset, the statistic may be related to the time-dependence of the dataset, e.g., the statistic may be a statistic during a time window, i.e., during a period of time and/or at one or more specified times. Additionally or alternatively, the statistic may be related to one or more input feature data values. For example, the statistic may be a time average of a sensor value and/or a difference between two sensor values (e.g., measured at different times and/or different locations). More generally, statistics may include, and/or may be, a minimum, a maximum, an average, a variance, a deviation, a cumulative value, a rate of change, an average rate of change, a sum, a difference, a ratio, a product, and/or a correlation, [0031]);
Pos. Diff is the difference in position between the feature pair in the feature ranking (i.e. the statistic may be a time average of a sensor value and/or a difference between two sensor values (e.g., measured at different times and/or different locations), [0031]);
	W is a weight for decay (i.e. an artificial neural network may include parameters specifying the number of nodes, the cost function, the learning rate, the learning rate decay, and the maximum iterations, [0022]);
decay is top position of any two connected features in the feature ranking, staring from 0 (i.e. to identify a group of machine learning models 32 ... an artificial neural network with 10 nodes and a learning rate decay of 0, an artificial neural network with 10 nodes and a learning rate decay of 0.01, an artificial neural network with 20 nodes and a learning rate decay of 0, and an artificial neural network with 20 nodes and a learning rate decay of 0.01, [0034]).
It would have been obvious to one of ordinary skill of the art having the teaching of Petrovic, Hesse, Sturlaugson before the effective filing date of the claimed invention to modify the system of Petrovic, Hesse to include the limitations as taught by Sturlaugson. Even though Sturlaugson, as combined, does not seem to perticularly teach the exact the formula of determining edge weights for an edge between a pair of nodes representing a feature pair as claimed, Sturlaugson discloses a similar approach that accomplishes the task as detailed. One of ordinary skill in the art would be motivated to make this combination in compare the machine learning models with the performance comparison statistics and select one or more of the machine learning models to deploy in view of Sturlaugson ([0061]), as doing so would give the added benefit of building a deployable machine learning model includes training the corresponding machine learning model with the entire input feature dataset as taught by Sturlaugson ([0061]).

Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
a) Claims 1-7, 10-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,565,521. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
10,565,521
Instant application
1
1+2+3+4
2
5
3
6
4
7
5
10+11+12+13 or 19+20
6
14
7
15
8
16




b) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Patent No. 10,558,933. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
10,558,933
Instant application
1
1+2 (or 11)+3 (or 12)+4 (or 13)
2
5, 14
3
6, 15
4
7, 16

8,17
6
9, 18

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter and they are substantially similar in scope and they use the same limitations, using varying terminology.  They are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10,565,521; and claims 1-6 U.S. Patent No. 10,558,933 contain every element of claims 1-20 of the instant application.
“A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153